--------------------------------------------------------------------------------

EXHIBIT 10.7
 
Consulting Agreement
 
Recitals
 
CONSULTING AGREEMENT entered into this 1st day of June 2010, by and between
Seafarer Exploration Corp. (the "Company"), and Credo Argentarius
("Consultant").
 
WHEREAS, the Company desires to hire the consulting services of Consultant in
the areas of private investigations of individuals and companies, act as
Administration Specialist of Seafarer, perform administration duties and
clerical services for the Company (the "Services") in connection the Company's
business.
 
WHEREAS, in consideration for the Services, the Company shall pay the Consultant
upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.          Provision of Services
Duties of Consultant, The Consultant will provide such services to the Company
so as to investigate individuals and companies as requested by the Company.
These services include, but not limited to, and will be at the deem discretion
of the "Consultant", surveillance, back ground checks, speaking with associates,
and other legally allowable private investigation services. The Consultant will
comply with all state, federal, and applicable local laws regarding the private
investigation of local individuals and companies. Additional duties of the
Consultant will act as Administration Specialist of Seafarer, perform
administration duties and clerical services at the discretion of the Company.
This Agreement is not a contract for listing services, and nothing in this
Agreement will require the Consultant to negotiate on behalf of the Company with
corporations that are involved with listings or making a market in corporate
securities in the OTC markets Consultant would undertake such services under the
direction of Kyle Kennedy, Company President. The Consultant will provide either
a written report or documentation to Seafarer Exploration Corp when such
services are rendered.
 
1.1 Duties Expressly Excluded
Duties Expressly Excluded. This Agreement expressly excludes the Consultant from
providing public relation services to the Company inclusive of but riot limited
to (i) direct or indirect promotion of the Company's securities; (ii) assistance
in making of a market in the Company's securities. The Consultant shall not have
the power of authority to bind the Company to any transaction.

 
1

--------------------------------------------------------------------------------

 



 
2.          Compensation, Term and Termination
Due to the nature of the services(s) provided under this agreement. the Company
shall compensate the Consultant by payment of the Consultants invoiced amount
The Consultant will only invoice the Company when such services are rendered.
The term of this agreement is month to month unless either the Company or the
Consultant provides a advance written notice no less than 14 business days. The
term of this Agreement shall commence on the date it is executed by all parties
and shall continue until completion of the Services as defined herein.
 
3.          Property
All work performed by Consultant pursuant to this Agreement in connection with
the Services or otherwise, including. without limitation, business and strategic
plans and proposals, and however rendered, electronic or otherwise. and whether
or not patentable or copyrightable (the "Products"), shall be deemed
works-made-for-hire under United States copyright law and shall be the property
of the Company. Consultant further agrees to and does hereby assign, transfer,
and convey to the Company all of Consultant's right, title and interest in and
to the Products. and in connection therewith, to execute and deliver such
documents and take other steps, in order to enable the Company, in its sole
discretion, to obtain grants of patent and registration of copyright and
trademark, both domestic and foreign, in connection with the Products.
 
4.          Non-Circumvention
The Consultant agrees that all third parties introduced to him/her by Seafarer
represent significant efforts and working relationships that are unique to, and
part of, the work product and intellectual capital of Seafarer. Therefore,
without the prior specific written consent of Seafarer, The Consultant agrees to
refrain from conducting direct or indirect business dealings of any kind with
any third party so introduced by Seafarer. with the exception of third parties
with which the Consultant has previously had a formal business relationship, for
a period of three (3) years from Effective Date of this Agreement.
 
5.          Confidentiality and Non-Disclosure
 

 
 a)
The Consultant acknowledges that Seafarer is a publicly traded company whose
shares are traded on the Over-the-Counter Bulletin Board under the ticker symbol
SFRX. The Consultant has received or may receive in the future material
non-public information from Seafarer. The Consultant agrees that he/she will
hold in strict confidence and not disclose to any third parties any material
non-public information received from Seafarer, except as approved in writing by
the CEO of Seafarer. The Consultant additionally agrees that he will use the
non-public information that it receives from Seafarer for lawful purposes only.


 
2

--------------------------------------------------------------------------------

 



 

  b)
The Consultant shall treat as confidential and will not ever disclose under any
circumstances to any third party any information that he becomes aware of during
his business relationship with Seafarer pertaining to but not limited to any and
all of Seafarer's financial information, bank account information, access codes,
investors, shareholder lists, shipwreck site(s). treasure maps, proprietary
data, intellectual properties, agreements, capabilities, specifications,
business strategies, information regarding existing and future technical,
business and marketing plans and product strategies. passwords, and the identity
of actual and potential customers and suppliers (hereinafter collectively
referred to as "Confidential Information"). Confidential Information may be
written, e-mail. hard copies of documents, oral, recorded, or contained on tape
or on other electronic or mechanical media.

 

 
c)
The Consultant represents and warrants that he will not disclose any
Confidential Information whatsoever to any third party. The Consultant will be
deemed to have been in a fiduciary relationship of confidence with respect to
the Confidential Information disclosed to its by Seafarer. and The Consultant
shall hold the Confidential Information in strict confidence and will never
disclose such Confidential Information to any third (31) party or to use it for
any purpose other than as specifically authorized by Seafarer in writing.

 

 
d)
No copies of the Confidential Information shall be retained by The Consultant.

 

 
e)
Seafarer shall be deemed to be the owner of all Confidential Information.

 

 
f)
The Consultant specifically acknowledges that the unauthorized disclosure, use
or disposition of such Confidential Information by any third party could cause
irreparable harm and significant injury to Seafarer's business, which may be
difficult to ascertain. Accordingly, in the event of any breach by the
Consultant of this Agreement involving confidentiality then the Consultant shall
immediately be in violation of this Agreement and shall be liable for an
immediate imposition of an injunction against him, in addition to any other
remedies that may be available to Seafarer at law or in equity.

 

 
g)
The Consultant shall indemnify and hold Seafarer completely harmless against any
and all liability, actions, claims, demands, liens, losses, damages. judgments
and expenses, including reasonable attorneys' fees that may arise from the
unauthorized disclosure or use of Confidential Information by the Consultant.


 
3

--------------------------------------------------------------------------------

 

6.          Severability
In the event that any one or more provisions herein shall for any reason be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof
 
7.          Independent Contractor
This Agreement shall not render the Consultant an employee, partner, agent of,
or joint venture partner with Seafarer for any purpose. Seafarer shall not be
responsible for withholding taxes with respect to the Consultant's compensation
hereunder and The Consultant will be solely responsible for any and all local,
state and/or federal tax obligations. The Consultant agrees to hold Seafarer
harmless for any expenses. liabilities or obligations of any type concerning
taxes or insurance. The Consultant shall have no claim against Seafarer
hereunder or otherwise for vacation pay. sick leave, retirement benefits, social
security, worker's compensation, health or disability benefits. unemployment
insurance benefits, or employee benefits of any kind. In his capacity as an
independent contractor, The Consultant, will exclusively control and direct his
own time and choose which days and specific hours that he performs Services for
Seafarer and he has the sole right to control and direct the means, manner, and
method by which he renders the Services to Seafarer. The Consultant acknowledges
that he has never been an employee of Seafarer and The Consultant also
specifically acknowledges that he has provided services to Seafarer on an
independent contractor basis at all times during his business relationship with
Seafarer, including prior to the Effective Date of this Agreement.
 
8.          No Assignment
Consultant's obligations hereto with respect to provision of Services shall not
be assignable to any other person without the express written consent of the
Company.
 
9.          General Release and Waiver of Claims by the Consultant
The Consultant does hereby remise, release. and forever discharge Seafarer,
Seafarer's agents. officers, directors, consultants, advisors. affiliates,
employees. assigns, administrators, controlling persons and personal
representatives, of and from all, and all manner of, actions, causes of action,
suits, proceedings. debts, dues, contracts, judgments, damages, claims, and
demands whatsoever in law or equity, which The Consultant ever had, now has. or
which The Consultant's heirs, executors, administrators or personal
representatives hereafter can, shall. or may have for or by reason of any
matter, cause, or thing whatsoever arising out of the Consultant's past,
present, or future business dealings with Seafarer or this Agreement; or in any
way arising out of the provision of services to Seafarer by the Consultant.
 
10.        No Lawsuits
The Consultant represents and warrants to Seafarer that he has never filed or
submitted any complaints, charges or lawsuits of any kind with any court,
governmental or administrative agency or arbitrator against Seafarer or any of
Seafarer's past or present officers, directors, consultants, advisors,
affiliates, employees, assigns, administrators, attorneys, agents, advisors,
consultants, subsidiaries, related parties and personal representatives.

 
4

--------------------------------------------------------------------------------

 

(ii) may be amended or modified only by a writing executed by the party against
whom enforcement is sought; (iii) shall inure to the benefit of and be binding
upon the respective heirs, administrators, personal representatives, successors
and assigns of the parties hereto; and (iv) shall be governed by and construed
in accordance with the laws of Florida.
 
12.         Full and Entire
This Agreement contains the entire agreement of the Parties hereto with respect
to the subject matter hereof and shall supersede all prior agreements and
understandings. oral or written, with respect to the subject matter herein.
 
13.         Modification
May be amended or modified of this agreement only by a writing executed by the
party against whom enforcement is sought.
 
14.         Drafting
Each Party acknowledges that it/he/she has adequate opportunity to review and
comment upon this Agreement, has been advised of its rights to have its own
independent counsel review this Agreement, and familiar with its terms.
 
15.         Waiver
No waiver of any right or obligation of the Parties under this Agreement shall
be effective unless made in writing, specifying such waiver. and is executed by
the Party against whom such waiver is being forced. A waiver by the other Party
hereto of any of its rights under this Agreement on any occasion shall not be a
part to the exercise of the same right on any subsequent occasion or of any
other right at any time.
 
16.        Successors and Assigns
This Agreement shall inure to the benefit of and be binding upon the respective
legal representatives, assigns. and successors in interest of Seafarer
Exploration Corp. The Consultant, The Consultant, shall not have the right to
assign, delegate, or otherwise transfer any duty or obligation to be performed
by it hereunder to any person or entity, nor assign or transfer any rights
hereunder.
 
 
5

--------------------------------------------------------------------------------

 



17.        Section Headings
The section headings contained hereunder are for the purposes of convenience
only and are not intended to define or limit the context of said section.
 
18.         Further Assurances
The Consultant hereto shall cooperate and shall take such further action and
shall execute and deliver such further documents as may be reasonably required
by any other party in order to carry out the provisions and purposes of this
Agreement.
 
19.          Survival
The Confidentiality and Non-Disclosure agreement shall survive the termination
and/or expiration of this Agreement and/or Consultant's performance of Services
for Seafarer Exploration Corp., for any reason.
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.
 
CONSULTANT: Credo Argentarius
 
/s/ Linda Kennedy
Signature: Linda Kennedy
 
 
COMPANY:
 
 
/S/ Kyle Kennedy
Kyle Kenn President
Seafarer Exploration Corp.
 
 
 
6 

--------------------------------------------------------------------------------